Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented. 
Claims 1-16 are elected for examination. 
Claims 17-20 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken et al hereafter Chaiken (US pat. 10565141) and in view of Chen (US pat. App. Pub. 20190212999).  
5.	As per claims 1, Chaiken discloses a method for securing one or more cells of a dynamic random-access memory (DRAM) device embedded in a system, the method comprising: triggering, by one of a boot loader, an operating System (OS) and an application, a system management interrupt (SMI); invoking, by a basic input/output system (BIOS), a BIOS SMI handler; converting a physical address of secure data, stored in the DRAM device, to a DRAM address using a reliability, availability and serviceability (RAS) protocol of the BIOS (2:5-35, 5:7-47, and 8:30-55, wherein it emphasizes initiate  by a booting device an operating system and a management interrupt. Invokes the BIOS interrupt and converts physical address to dynamic random address using reliable protocol); and performing a write protect operation on the secure data by issuing a device-supported security command in a BIOS SMI service routine (2:45-67, 6:5-55, 7:35-60; wherein it elaborates protect the write operation of secure data in a BIOS interrupt service). Although, Chaiken mention booting an operating system. He does not expressly mention boot loader. In the same field of endeavor, Chen discloses triggering by one of a boot loader an operating System (OS) and an application (paragraphs: 31, 33, 34, and 37).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Chen’s teachings of triggering by one of a boot loader an operating System (OS) and an 
6.	As per claim 2, Chaiken discloses the method comprising removing write protection from a cell of the DRAM device based on a predefined instruction (2:40-65, 7:30-49).
7.	As per claim 3, Chaiken discloses the method, wherein the DRAM device comprises one of a secured DRAM (S-DRAM) and a managed DRAM (M-DRAM) (3:46-67, 5:50-67).
8.	As per claim 4, Chaiken discloses the method, wherein: triggering the SMI causes a first processor and a second processor of a central processing unit (CPU) to enter a system management mode (SMM), the first processor performs the write protect operation, and the second processor waits for the first processor to exit the SMI (6:1-29, 7:30-50).
9.	As per claim 5, Chaiken discloses the method comprising: terminating a cache operation on the DRAM device while performing security commands; and starting the cache operation upon completion of the security commands (3:27-45, 7:1-27).
10.	As per claim 6, Chaiken discloses the method, wherein triggering the SMI by authenticating a source includes one of the boot loader, the OS, and the application (3:46-67, 7:51-67).
11.	As per claim 7, Chaiken discloses the method, wherein the secure data is selected by one of the boot loader, the OS, and the application (2:5-20, 8:1-15).

13.	As per claim 9, Chaiken discloses the method comprising flushing cache data before performing the write protect operation (5:33-49, 6:33-55).
14.	As per claim 10, Chaiken discloses the method, wherein an instruction for the write protect operation is stored as part of the BIOS SMI service routine and executed according to an SMI program stored in a memory that stores the BIOS (2:23-36, 7:5-29).
15.	As per claim 11, Chaiken discloses the method, wherein the SMI is generated through a routine instruction in the boot loader or OS (7:51-67, 8:17-35).
16.	As per claim 12, Chaiken discloses the method comprising: exiting the BIOS SMI service routine after performing the write protect operation; and executing one of the boot loader, OS, and application (2:40-65, 5:50-67).
17.	As per claim 13, Chaiken discloses the method, wherein the removal of the write protection is triggered by one of the boot loader, the OS, and the application when the secure data is required to be modified (6:1-29, 9:1-17).
18.	As per claim 14, Chaiken discloses the method, wherein the removal of the write protection is triggered by one of the boot loader, the OS, and the application when security is not needed (3:46-67, 8:41-65).
19.	As per claims 15, Chaiken discloses a method for securing one or more cells of a dynamic random-access memory (DRAM) device embedded in a system, the method comprising: performing a booting operation; checking for secure data, stored in the 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Chen’s teachings of triggering by one of a boot loader an operating System (OS) and an application with the teachings of Chaiken, for the purpose of effectively protecting the write operation from unauthorized intruders. 
20.	As per claim 16, Chaiken discloses the method, further comprising removing write protection on a cell of the DRAM device storing the secure data based on a predefined instruction (2:40-65, 7:30-49).
Citation of References
21. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 

Gopal (US pat. App. Pub. 20190095343): elaborates that platform architectures supporting shared virtual memory (SVM) and includes use of SVM-enabled accelerators, along with translation look-aside buffers (TLBs). A request descriptor defining a job to be performed by an accelerator and referencing virtual addresses (VAs) and sizes of one or more buffers is enqueued via execution of a thread on a processor core. Under one approach, the descriptor includes hints comprising physical addresses or virtual address to physical address (VA-PA) translations that are obtained from one or more TLBs associated with the core using the buffer VAs. Under another approach employing TLB snooping, the buffer VAs are used as lookups and matching TLB entries ((VA-PA) translations) are used as hints. The hints are used to speculatively pre-fetch buffer data and speculatively start processing the pre-fetched buffer data on the accelerator.   
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436